Citation Nr: 9929023	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-11 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residual scarring following penile implants.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for penile deformity, claimed as shortening of the 
penis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1958.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1996, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran underwent implant surgery in November 1980.

3.  The veteran has additional disability, in the form of 
internal penile scarring, since this operation.

4.  No objective medical evidence has been presented which 
shows that the veteran's penis is shorter, or in any other 
way deformed, as a result of VA treatment.



CONCLUSIONS OF LAW

1.  Additional disability, which was not a necessary 
consequence of treatment, resulted from VA medical treatment 
rendered in November 1980.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.358 (1998).

2.  The veteran's claim for compensation, pursuant to 
38 U.S.C.A. § 1151, for penile deformity is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residual scarring following penile implants.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

The veteran contends, in essence, that additional disability 
resulted from a VA penile implant surgery, and that benefits 
pursuant to 38 U.S.C. § 1151 are warranted.  In this case, 
the determinative issue presented by the claim is whether 
additional disability resulted from the veteran's penile 
implant surgery.  The Board concludes that medical evidence 
is needed to lend plausible support for the issues presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination furnished to the veteran under laws administered 
by VA, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a) (1998).  The pertinent 
statute provides that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, vocational 
rehabilitation, or examination, which is not the result of 
the veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death to such 
veteran, disability or death compensation shall be paid in 
the same manner as if such disability, aggravation, or death 
were service-connected.  38 U.S.C.A. § 1151 (West 1991).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  38 C.F.R. § 
3.358(b)(1) (1998).  Compensation will not be payable under 
38 U.S.C. § 1151 for the continuance or natural progress of 
disease or injuries for which the hospitalization was 
authorized.  38 C.F.R. § 3.358(b)(2) (1998).  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  

"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the examination 
or medical or surgical treatment administered.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined at the time consent was given whether 
that treatment would in fact be administered.  38 C.F.R. § 
3.358(c) (1998).

A review of the medical evidence of record indicates that the 
veteran was hospitalized in November 1980 for penile implant 
with 100 x 14 mm Finney implant.  The preoperative diagnosis 
was diabetes, vascular disease, and organic impotence.  The 
operative report shows that an incision was made at the 
penoscrotal junction.  Dissection was then carried laterally 
on either side to expose the lateral aspect of the corpora 
cavernosa.  The implant was placed into the crus and bent 
double.  The distal end was passed into the penile corpora.  
The fit appeared to be good but not too tight.  Following 
this the same procedure was performed on the left side.  This 
did not appear to be putting too much tension on any tissues 
and the total length was good.  The veteran was sent to the 
recovery room in satisfactory condition.  

A VA hospital summary, dated in December 1980, shows the 
veteran re-admitted with a draining wound on the dorsum of 
the penis near the scrotum with purulent material easily 
expressed from the wound.  He was given a one week course of 
Mandol IV and sitz baths in an attempt to clear the 
infection.  On December 15 he underwent removal of the penile 
implants.  It was noted that both the implants were infected 
and also there was a large abscess cavity at the area of the 
old incision line which was explored and drained.

A VA operative report, dated in April 1981, shows the veteran 
undergoing placement of penile implant.  A dorsal incision of 
3 cm was made.  Pickups and Metzenbaum scissors were then 
used to incise down to the tunica.  The incision was extended 
3 cm anteriorly.  The corpora was opened and found to be 
fibrotic.  Using sharp dissection with Metzenbaum scissors 
the corpora was opened with much difficulty.  The penile 
implant was placed after much difficulty with sizing.  The 
corpora was dilated in both directions, however, and it was 
necessary to open the corpora septa in order to obtain an 
adequate diameter to place the single penile implant.  A 90 
was used and five rings were cut off of it at the end.  This 
was then placed into both opened cavernosa.

A VA hospital summary, dated in December 1994, shows the 
veteran admitted for malleable penile prosthesis placement.  
He reported that he strongly desired to increase the size of 
the penis, and he elected to have the remaining cylinder 
removed and replaced with a new two cylinder shaft.  

The VA operative report, dated in December 1994, shows a 
preoperative diagnosis of impotence with pre-existing left 
corporal penile prosthesis in place.  Blunt dissection was 
used to dissect down to the left corpus cavernosum.  Its 
overlying tissue was cleaned using blunt dissection and sharp 
dissection.  An incision was made in the left corpus 
cavernosum.  The incision was extended 4 cm.  The left penile 
prosthesis was removed.  There was no evidence of infection.  
The corpus cavernosum was dilated to 13 mm without 
difficulty.

The right corpus cavernosum was cleaned of its overlying 
tissue using blunt dissection and sharp dissection.  The 
corpus cavernosum was then opened and incision was extended 4 
cm.  The right corpus cavernosum was obliterated due to the 
previous infection and prosthesis.  With a fair amount of 
difficulty the corpus cavernosa was opened distally to the 
end of the penis and proximally.  The right proximal corpus 
cavernosum was well dilated.  It was noted that when the left 
prosthesis was removed there was no backing on the 
prosthesis.  An X-ray showed no evidence of any retained 
prosthesis tip.

The corpora cavernosa on each side was measured and found to 
be 17 cm.  The Dacomed prostheses was placed in the left 
corpus cavernosum.  While attempting to place the prosthesis 
on the right side it was noticed that the left prosthesis 
crossed over to the right proximal corpus cavernosum.  At 
that point it was realized that the previously existing left 
prosthesis had crossed over to the right corpus cavernosum.  
This meant that on the left side there was an obliterated 
proximal corpus cavernosum.  The prosthesis was removed and 
sharp and blunt dissection was used to dissect through the 
pseudocapsule on the left corpus cavernosum to identify the 
entry into the left proximal corpus cavernosum.  The left and 
right corpus cavernosum were then dilated to 11 mm and 
remeasured.  A distance of 16.5 cm was found on each side.  A 
16 cm Dacomed prosthesis with a 10 mm diameter was used on 
each side.  The tip of the right side prosthesis was 
shortened to prevent buckling.  

The corpus cavernosum was unable to be approximated over the 
prosthesis due to its small diameter.  Some dartos fascia was 
tacked down over the defect.  Closure was begun by 
approximating dartos fascia in two layers.

The report of a VA examination, conducted in July 1996, shows 
the veteran stating that he had two short implants placed and 
they took the long ones out.  He reported that he no longer 
has the same length penis.  He stated that his penis used to 
be six inches in length and is now shorter.  He reported that 
he is not able to perform coitus in a normal manner.

Examination showed slight atrophy of the left testicle.  
There was no urethral discharge.  There was no deviation of 
the penile shaft.  The length of the penis was about three 
inches.  A normal glans penis was present.  On palpation 
there was indication of penile implants in place.  There was 
no discernible deformity of the penis with regard to the 
projection of it.  There was no deviation of the penile 
shaft.  Diagnosis was postoperative penile implants with 
subjective complaints of shortening.

The Board notes the veteran's testimony at his personal 
hearing, conducted in July 1998.  He stated that he underwent 
surgery for penile implants in November 1980 and that a lump 
was noticed before he was discharged.  He claimed he was told 
that it should be cut into, but that they would not do that 
because he was diabetic.  He returned to the hospital in 
December 1980 and underwent removal of the inserts due to 
infection.  He reported that subsequent to this procedure his 
penis was nothing more than skin and a urinal tract.  He 
stated that in April 1981 he underwent surgery for 
replacement of the implants, but that scar tissue had built 
up complicating this.  He reported that he again underwent 
surgery in December 1994, but complained that he still has a 
three inch penis which is small in diameter and will not 
become erect.

The Board finds that the veteran has an additional disability 
incurred as a result of the November 1980 surgery.  The 
evidence of record does not show that this additional 
disability was a necessary consequence of the treatment 
rendered.  Therefore, the award of benefits, pursuant to 
38 U.S.C.A. § 1151, for internal scarring of the penis is in 
order.


2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for penile deformity.

The veteran has contended, in essence, that the size of his 
penis is smaller as a result of VA treatment.  He has stated 
that he was initially fitted with two larger implants, but 
that residual scarring has made it impossible to re-insert 
these, and now two smaller implants have been used.

A review of the objective medical evidence of record shows no 
medical evidence or opinion regarding the size of the 
veteran's penis either before or after the operations 
described above.  These operative reports indicate that 
complications arising from the November 1980 operation made 
the reinsertion of implants in December 1994 more difficult, 
however, there is no mention made of a resulting deformity, 
or shortening of the penis due to these complications.  The 
veteran has testified that his penis used to be six inches 
long, and is now only three inches long.  The report of a 
July 1996 VA examination, however, showed no deformity or 
deviation of the penis.

The Board concludes that the veteran's testimony and 
statements alone are insufficient to well ground this claim.  
There is no objective medical evidence or opinion contained 
in the claims folder which indicates that the veteran's penis 
is now shorter as a result of VA treatment or that there is a 
nexus between any abbreviation and treatment provided by the 
VA.  Therefore the claim is not well grounded and must be 
denied.


ORDER

Entitlement to benefits, pursuant to 38 U.S.C.A. § 1151, for 
residual scarring of the inside of the penis is granted.

Entitlement to benefits, pursuant to 38 U.S.C.A. § 1151, for 
external penile deformity, claimed as shortening of the 
penis, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

